Per Curiam.

Prosecution for assault and battery. Conviction, &c.- In the record there is what purports to be a bill of exceptions, wherein it is stated that the defendant moved in arrest of judgment; but his motion was overruled.. The bill, however, does not appear to have been signed by the judge and filed by the clerk; hence its statements, as to the rulings of the Common Pleas, are not properly before us. 2 R. S. p. 377, § 120. And as the only error assigned relates to the refusal of the Court to sustain the motion in arrest, the judgment must be affirmed.
The judgment is affirmed with costs.